Citation Nr: 0629739	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  97-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD), prior 
to March 5, 1998.

2. Entitlement to an initial disability rating in excess of 
50 percent for PTSD on and after March 5, 1998.

3. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to December 1968, and from January 1973 to April 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
granting service connection for PTSD and assigning a 30 
percent evaluation.  A 50 percent rating was subsequently 
assigned, effective March 5, 1998.  The veteran has disagree 
with these assigned ratings.  As these are rating associated 
with the grant of service connection, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.

The Board in September 1999 remanded the claim for a higher 
initial evaluation for PTSD.  

The case was subsequently transferred to the Nashville, 
Tennessee RO, which initially adjudicated the appealed claim 
for service connection for hepatitis C.  The veteran 
requested, and in November 2003 was afforded, a hearing 
before the undersigned Veterans Law Judge at the RO (a 
"Travel Board hearing").  The Board remanded the appealed 
claims for additional development in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

This remand is necessitated in part by the duty to assist 
pursuant to a body of laws known collectively as the 
"VCAA."  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
2006), VA has an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005).  VCAA letters were sent to the veteran in March 2001, 
April 2003, and September 2004.  However, as addressed below, 
additional development is required, including obtaining 
Social Security Administration (SSA) records, and obtaining 
additional VA examinations to adequately develop the claims 
and address implicated issues.  Notice concerning the SSA 
records was received as part of the last remand development.

At his September 2004 VA psychiatric examination the veteran 
reported receiving Social Security disability due to his 
arthritis.  However, in a December 2003 submitted letter in 
support of his PTSD claim, the veteran reported that he had 
become unemployable even though working with a union, due to 
his daily confrontations, having been demoted due to this 
condition from a supervisor to the lowest dock worker, until 
ultimately fired.  The record also contains a recent document 
from the VA suggesting continued care for PTSD which is now 
said to render the appellant unemployable.  Thus, it seems 
possible that the Social Security disability determination 
considered both arthritis and his psychiatric disorder, and 
that medical records underlying that determination, including 
evaluations for SSA purposes, may further the veteran's PTSD 
claim.  Hence, those SSA records should be obtained upon 
remand.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Claim for Service Connection for Hepatitis C

As documented in medical records, it is indicated that the 
appellant used intravenous (IV) illicit drugs between 1976 
and 1990.  IV drug use with shared needles is a recognized 
method of transmission of hepatitis C.  The examiner who 
conducted the VA examination for compensation purposes in 
September 2004 noted this IV drug use over this period, but 
failed to address whether needle sharing was involved, and 
failed to address the likelihood that IV drug use caused his 
hepatitis C.  The examiner noted possible in-service 
exposures included inoculation with an air gun, a tattoo 
received in 1968, and sexual promiscuity as implied by the 
veteran's treatment for sexually transmitted diseases while 
in service.  However, the veteran reported obtaining tattoos 
in 1964, 1978, and 2002, and thus received tattoos outside of 
service as well as in service.  The examiner did not address 
the relative likelihood of hepatitis C infection by IV drug 
use with needle sharing post service, or by sexual 
transmission or by tattooing post service, versus in-service 
by air gun inoculation or sexual transmission or tattooing.  
Rather, the examiner merely stated, without such a weighing, 
that it was "at least as likely as not" that the infection 
occurred in service, though he added caveats recognizing the 
possible post-service sources of infection.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  In doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board here 
cannot give cognizance of the "at least as likely as not" 
conclusion of the September 2004 VA examiner absent a 
verbalized weighing and reasons for that conclusion, in part 
because mere lay review of the evidence would suggest greater 
likelihood of infection post service, and that impression is 
not countered in the absence of a medical analysis by the 
September 2004 examiner.  Rather, the examiner presented what 
amounts to a bare conclusion.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Thus, further examination and 
opinion is indicated.  


Claim for Higher Initial Evaluation for PTSD

The veteran was most recently evaluated by VA for 
compensation purposes for his PTSD in September 2004.  The 
examiner reviewed June and July of 2003 individual therapy 
notes informing that the veteran preferred spending his 
emotional energy seeking VA benefits rather than pursuing 
therapy to improve his condition.  The examiner further noted 
that the veteran was adamantly opposed to involvement in VA-
sponsored programs to address his PTSD symptoms or his 
substance abuse issues.  He expressed anger that VA would not 
grant benefits for his hepatitis C and that VA would not 
recognize his PTSD by granting a higher evaluation.  

At the September 2004 examination, the veteran reported not 
being married and having no contact with his children from 
his first marriage.  He also reported withdrawing from the 
public or situations with more than one-on-one interaction.  
He added that he was only able to get along with his mother, 
and did not pursue any social relationships.  Rather, he 
expressed happiness living in a tranquil, natural, private 
setting, adding that he only left his home approximately once 
every five days.  He noted that he was receiving Social 
Security disability for arthritis.  

Review of the appellate record reveals a long history of 
personality disorder pathology.  This is typically not 
subject to compensation benefits.  See 38 C.F.R. § 3.303.  To 
the extent it may be dissociated from service connected 
pathology, it should be clearly documented.  More recent 
findings have failed to denote personality disorders.  It is 
unclear whether such pathology has resolved, or cannot be 
dissociated from the service connected PTSD. 

Moreover, recently added to the record is an August 2006 VA 
statement submitted directly to the Board.  This suggests 
that there has been ongoing treatment that is not on file.  
Again, it was unclear whether a personality disorder is 
identified.

The veteran did not waive RO review of the August 2006 
submission, and hence the Board must afford the veteran due 
process, including pursuant to the VCAA, by remanding to the 
RO for initial review of the claim in light of this pertinent 
new evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
But as discussed, remand is also otherwise required for this 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and satisfy any additional VCAA notice 
obligations in accordance with the 
holdings in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2005); the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Any 
indicated additional development, to 
include obtaining records indicated by 
responses received, should be undertaken.  

2.  The RO should also obtain and 
associate with the claims file any Social 
Security disability determination(s) and 
the medical records underlying the 
determination(s).  In addition, all 
records of VA treatment, including any 
group therapy should be obtained.  
Appellant's assistance in identifying and 
obtaining the records as needed should be 
solicited.

3.  Thereafter, the veteran should be 
afforded a VA hepatology examination to 
address the nature and etiology of current 
hepatitis C, by an examiner who has not 
previously examined the veteran.  The 
claims folders should be provided to the 
examiner for review prior to the 
examination.  The examiner should review 
the claims folders, and in so doing should 
note the relevant aspects of the veteran's 
history, including potential sources of 
exposure to hepatitis C in service and 
post service, to include those potential 
sources noted in the body of this Remand 
and those noted upon VA examination for 
hepatitis C in September 2004.  

The examiner should be advised that the 
September 2004 examination was inadequate 
because the examiner merely stated that 
hepatitis C was "at least as likely as 
not" incurred in service, without 
providing any verbalized weighing of 
relative likelihoods of infection by 
potential exposure routes in service 
versus post service.  

Thus, the examiner must provide a careful 
weighing of likelihoods of hepatitis C 
infection in service versus post service, 
based on confirmed sources of potential 
exposure.  Identified potential sources of 
infection include sexual activity in 
service and post service, a tattoo in 
service in 1964, two additional tattoos 
post service in 1978 and 2002, reported 
vaccination by air gun in service, and 
admitted illicit intravenous drug use post 
service between 1976 and 1990.  The issue 
of relative potential for infection by 
needle sharing should be explicitly 
addressed.  

The examiner is only then to address, 
consistent with that weighing, whether it 
is "at least as likely as not" that the 
veteran was infected with hepatitis C in 
service.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address the nature and extent of his PTSD, 
based on a review of the entire record 
inclusive of any additional records and 
reports obtained, and based on any 
necessary tests and interview.  The 
examination should be conducted by an 
examiner who has not previously examined 
the veteran.  The claims folders should be 
provided to the examiner for review prior 
to the examination.  The examiner should 
review the claims folders, and in so doing 
should note the relevant aspects of the 
veteran's history, including past 
psychiatric diagnoses as well as past 
diagnoses of personality disorder, and 
past documented history of polysubstance 
abuse.  

To the extent possible, objective testing 
should be undertaken to assess the actual, 
as contrasted with reported, 
symptomatology and level of impairment, 
and reasons for such impairment.  The 
examiner should note specifically 
dysfunctions in interpersonal 
interactions, which, together with 
"irritability", have been a focus of the 
veteran's complaints which he attributes 
to PTSD.  

The examiner should identify current 
psychiatric disabilities and current 
personality disorders, and should address 
the extent of disability attributable to 
each identified condition.  Physiological 
(due to substance abuse, if found) and 
personality factors, if found should be 
differentiated from the veteran's 
impairment due to psychiatric disability 
to the extent possible.  If such symptoms 
cannot be dissociated, or if no 
personality disorder is found, that should 
be noted for the claims folder.  All 
opinions expressed should be explained in 
full, and supported by medical evidence.  

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed claims.  Staged 
ratings are to be considered for the PTSD 
claim.  Fenderson.  If complete grants of 
the benefits sought are not afforded the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



